351 S.W.3d 706 (2011)
Christopher FRASURE, Appellant,
v.
Lisa S. MORRIS, et al., Respondents.
No. WD 73232.
Missouri Court of Appeals, Western District.
August 2, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 30, 2011.
Application for Transfer Denied December 6, 2011.
Christopher O. Frasure, Cameron, MO, Appellant, pro se.
Daniel J. Haus, Office of General Counsel, Kansas City Police Department, Kansas City, MO, for Respondents.
Before Division IV: LISA WHITE HARDWICK, Chief Judge, Presiding, and JAMES EDWARD WELSH and MARK D. PFEIFFER, Judges.

Order
PER CURIAM:
Christopher Frasure appeals the judgment entered by the Circuit Court of Jackson County dismissing his petition for declaratory and injunctive relief on the grounds that it is barred by the applicable statute of limitations. Finding no error, we affirm in this per curiam order. We have provided the parties a legal memorandum explaining our ruling today. Rule 84.16(b).